—Per Curiam.
Respondent was admitted to practice by this Court in 1978 and has maintained his law office in Monticello.
On January 22, 1998, in the United States District Court for the Southern District of New York, respondent was convicted, upon his plea of guilty, to income tax evasion in violation of 26 USC § 7201, a serious crime pursuant to Judiciary Law § 90 (4) (d) (see, Matter of Von Wiegen, 190 AD2d 905). We grant petitioner’s motion, to which respondent consents, to suspend respondent pursuant to Judiciary Law § 90 (4) (f) until such time as a final disciplinary order is entered. Respondent shall show, pursuant to Judiciary Law § 90 (4) (g), why a final order of suspension, censure or removal from office should not be made.
*680Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Ordered that petitioner’s motion to suspend respondent pursuant to Judiciary Law § 90 (4) (f) is granted; and it is further ordered that respondent is suspended from the practice of law, effective April 21, 1998, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that, respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of this Court’s rules regulating the conduct of suspended attorneys; and it is further ordered that respondent show cause before this Court why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).